Exhibit 10(o)

 

TCF FINANCIAL CORPORATION

2007 MANAGEMENT INCENTIVE PLAN - EXECUTIVE

 

1.                                       Eligibility - Each Participant shall be
given a copy of this 2007 Management Incentive Plan for Executives (the “Plan”)
and required to sign an acknowledgment of its terms.  The participants in the
Plan are those approved by the Compensation/Nominating/Corporate Governance
Committee (the “Committee”).

 

2.                                       All participants will be initially
evaluated by the Chief Executive Officer of TCF Financial (the “CEO”) who will
forward all recommendations to the Committee for approval.  The Committee
evaluates the performance of the CEO.  The Committee will consider the diluted
Earnings per Share (“EPS”) and shall also evaluate all other matters it deems
appropriate in its sole discretion, subject to limits imposed on such discretion
under the Performance-Based Plan.  Evaluations will be performed pursuant to the
terms of the TCF Performance-Based Compensation Policy for Covered Executive
Officers (the “Performance-Based Plan”) in the case of Covered Executive
Officers (as defined in that Plan).

 

3.                                       The criteria for awards (subject to
paragraph 4) is based upon achievement of certain financial goals relating to
growth in earnings per share (“EPS”) as approved by the Committee.   The
Committee reserves the right to determine that a lower (or no) bonus should be
paid if in its sole discretion it considers such action warranted.  EPS will be
calculated as provided in the Performance-Based Plan, using diluted EPS, rounded
to the nearest cent.  The maximum bonus payable is 200% of salary.

 

4.                                       The Committee may in its discretion,
reduce, defer or eliminate the amount of the incentive determined under
paragraph 3 of this Agreement for a Covered Executive Officer in the
Performance-Based Plan.  In addition, for participants who are not subject to
the Performance-Based Plan, the Committee may in its discretion increase the
amount of the incentive calculated under paragraph 3 of this Agreement.  The
Committee has authority to make interpretations under this Plan and to approve
the calculations under Paragraph 3.  Incentive compensation will be paid in cash
as soon as possible following approval of awards by the
Compensation/Nominating/Corporate Governance Committee.  Except for Covered
Executive Officers, the participant must be employed by TCF Financial (or the
same subsidiary as employed by on the date of this Acknowledgment) on the date
the incentive is paid in the same job position as the position for which the
incentive was earned in order to receive the incentive payment.  However, where
the participant has transferred to another position within TCF, the Committee
may in its discretion determine to pay part, none, or all of the incentive based
on any factors the Committee considers relevant.

 

5.                                       The Committee may amend this Plan from
time to time as it deems appropriate, except that any such amendment shall be in
writing and signed by both TCF Financial and the executive and no amendment may
contravene requirements of the Performance-Based Plan.  This Plan shall not be
construed as a contract of employment, nor shall it be considered a term of
employment, nor as a binding contract to pay awards.

 

6.                                       This Plan is effective for service on
or after January 1, 2007, and supersedes and replaces the prior Management
Incentive Compensation Plan and any other prior incentive arrangements with
respect to executives in this Plan.

 

Acknowledgment

 

I have received, read, and acknowledge the terms of the foregoing plan.

 

 

 

 

 

Date

Signature

 

--------------------------------------------------------------------------------